                Case 2:21-cv-01361-GEKP Document 1 Filed 03/22/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 MICHAEL MACALUSO
 122 Slaymaker Road                                     CIVIL ACTION NO.:
 Milford, PA 18337

                     Plaintiff

      v.                                                JURY TRIAL DEMANDED

 APPLE INC.
 1 Infinite Loop
 MS:38-3TX
 Cupertino, CA 95014

                     Defendant


TO:        THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                      NOTICE OF REMOVAL

           Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Apple Inc. (“Apple”), by and

through its attorneys, hereby removes the above-captioned action, pending as Case ID 210201562

in the Court of Common Pleas of Philadelphia County, First Judicial District of Pennsylvania,

Civil Trial Division, to the United States District Court for the Eastern District of Pennsylvania.

In support of removal, Apple states as follows:

                                  PROCEDURAL BACKGROUND

           1.       On or about February 17, 2021, Plaintiff Michael Macaluso commenced the Court

of Common Pleas action by filing a Complaint in the Court of Common Pleas of Philadelphia

County, First Judicial District of Pennsylvania, Civil Trial Division. The matter was assigned the

Case ID 210201562.
               Case 2:21-cv-01361-GEKP Document 1 Filed 03/22/21 Page 2 of 4




          2.       Apple was served with the Complaint on March 2, 2021.

          3.       Pursuant to 28 U.S.C. § 1446(b)(1), the Complaint is “the initial pleading setting

forth the claim for relief upon which such action or proceeding is based.”

          4.       Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and other orders

that have been served upon Apple to date—the Complaint, the Civil Cover Sheet, and the Notice

to Defend—are attached hereto as Exhibit A.

          5.       The Complaint alleges that “a fire erupted” at 122 Slaymaker Road, Milford, PA

18337 “as a direct result of an event internal to the electrical/battery system” or “one or more

defects and/or malfunction [sic]” in an iPad on March 2, 2020. See Ex. A (Complaint).

          6.       This Court has jurisdiction over this action under 28 U.S.C. § 1332, et seq.

          7.       Apple is filing this Notice of Removal within thirty days of service of the Complaint

in the Court of Common Pleas action. See 28 U.S.C. §1446(b)(1).

          8.       One year has not expired since the commencement of the Court of Common Pleas

action.

          9.       Venue is proper in this Court as the Court of Common Pleas, First Judicial District

of Pennsylvania, where the Court of Common Pleas action was originally filed, is in the Eastern

Division of this District. See 28 U.S.C. §§ 100(2), 1446(a).

          10.      Pursuant to 28 U.S.C. § 1446(d), Apple is serving a copy of this Notice of Removal

on all parties through their counsel of record. Notice of the filing of this Notice of Removal will

be filed with the Clerk of the Court of Common Pleas, First Judicial District of Pennsylvania, and

served on all parties to the Court of Common Pleas, First Judicial District of Pennsylvania action.

                                  DIVERSITY OF CITIZENSHIP

          11.      The diversity of citizenship requirement under 28 U.S.C. § 1332(a) is met.



                                                     2
           Case 2:21-cv-01361-GEKP Document 1 Filed 03/22/21 Page 3 of 4




        12.       Per the Complaint, Plaintiff Michael Macaluso is a resident of Pennsylvania, with

an address of 122 Slaymaker Road, Milford, PA 18337. See Ex. A (Complaint). Upon information

and belief, Michael Macaluso is a citizen of the Commonwealth of Pennsylvania.

        13.       Apple is now, and was at the time of commencement of the Court of Common Pleas

action, an entity incorporated under the laws of California with its principal place of business in

the State of California. See 28 U.S.C. § 1332. Accordingly, Apple is a citizen of the State of

California.

        14.       As the parties are citizens of different states, diversity of citizenship exists under

28 U.S.C. § 1332.

        15.       Apple is the only named defendant in the Court of Common Pleas action. As such,

all defendants appearing in the action consent to removal as required under 28 U.S.C.

§ 1446(b)(2)(A) and the forum-defendant rule (28 U.S.C. § 1441(b)(2)) does not prevent removal

of this action.

                                    AMOUNT IN CONTROVERSY

        16.       The amount in controversy requirement under 28 U.S.C. § 1332(a) is also met.

        17.       As set forth in a written demand exchanged by Plaintiff prior to filing the Court of

Common Pleas action, the alleged damages meet the amount in controversy requirements.[1] The

demand letter dated September 10, 2020 is attached hereto as Exhibit B.

        18.       This amount is confirmed in the Civil Cover Sheet and Complaint wherein Plaintiff

alleges damages in excess of $50,000. See Ex. A (Complaint).

        19.       Accordingly, the action is removable pursuant to 28 U.S.C. § 1332.



[1]
   In making its good faith calculations of the amounts being sought by the Complaint, Apple does not concede or
admit in any fashion that any claims for such amounts, or any amounts, have legal or factual merit, and reserves all
rights and defenses to such claims.

                                                         3
Case 2:21-cv-01361-GEKP Document 1 Filed 03/22/21 Page 4 of 4
